Citation Nr: 0824549	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-42 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 
1992 for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than July 31, 
2000 for the grant of service connection for a low back 
disability.

3.  Entitlement to an effective date earlier than July 31, 
2000 for the grant of service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972, from April 1973 to April 1976, and from September 1976 
to July 1979.  He was discharged under other than honorable 
conditions from his period of active service from September 
1976 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, effective April 6, 1992, and 
granted service connection for low back and cervical spine 
disabilities, effective August 2, 2000.  By a November 2004 
rating decision, the RO granted an earlier effective date of 
service connection of July 31, 2000, for the low back and 
cervical spine disabilities.  By a November 2004 statement of 
the case, the RO denied the veteran's claims of entitlement 
to effective dates of service connection prior to April 6, 
1992 for PTSD, and prior to July 31, 2000 for low back and 
cervical spine disabilities.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was filed at the RO on April 6, 1992.  Service 
connection subsequently was granted, effective April 6, 1992.
	
2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for PTSD dated prior 
to the April 6, 1992, claim.

3.  The veteran's initial claim for service connection for a 
low back disability was filed at the RO on September 7, 1990.  
This claim was denied in a November 1990 rating decision.  
The veteran did not appeal that decision, and it became 
final.  

4.  The veteran filed to reopen his previously denied claim 
for service connection for a low back disability on February 
10, 1994.  This claim was denied in a March 1995 rating 
decision.  The veteran appealed that decision, and the Board 
declined to reopen the claim in a June 1998 decision.  The 
veteran did not appeal the decision, and it became final.  

5.  The veteran again filed to reopen his previously denied 
claim for service connection for a low back disability on 
July 31, 2000.  Service connection was subsequently granted, 
effective July 31, 2000.

6.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a low back 
disorder dated after the June 1998 denial and prior to the 
July 31, 2000, claim.

7.  The veteran has not raised a claim of entitlement to 
revision of either the November 1990 or June 1998 denial of 
service connection for a low back disability based upon clear 
and unmistakable error (CUE).

8.  The veteran's initial claim for service connection for a 
cervical spine disability was filed at the RO on July 31, 
2000.  Service connection subsequently was granted, effective 
July 31, 2000.
	
9.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a cervical spine 
disability dated prior to the July 31, 2000, claim.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than April 
6, 1992, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).

2.  The requirements for an effective date earlier than July 
31, 2000, for the award of service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2007).

3.  The requirements for an effective date earlier than July 
31, 2000, for the award of service connection for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 
3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran contends that he is entitled to earlier effective 
dates of service connection for PTSD, a low back disability, 
and a cervical spine disability.  These claims will be 
examined in turn.

A.  PTSD

The veteran filed a claim for service connection for PTSD on 
April 6, 1992, more than one year after his separation from 
active service in July 1979.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  Here, despite the 
veteran's assertions that he has experienced PTSD symptoms 
since his separation from service, there are no clinical 
records dated prior to the August 1992 VA examination which 
demonstrates that he had symptoms consistent with a diagnosis 
of PTSD.  Thus, the later date is the date the evidence 
demonstrates that entitlement existed.  In this case, 
however, service connection has been established as of April 
6, 1992, the date the claim for service connection was 
received.  It is significant that while the disability in 
this case may have existed for several years, a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for PTSD was 
filed prior to April 6, 1992, the Board finds no evidence of 
there being such a claim.  The first evidence of an intention 
to file a specific claim for service connection for PTSD was 
received on April 6, 1992.

The veteran argues that his December 1985 claim for service 
connection for "ear problems" should be construed as an 
informal or formal claim, or written intent to file a claim 
for service connection for PTSD.  The veteran reasons that 
because he developed PTSD as a result of the same incident in 
which he sustained an injury of his left ear, the claim for 
service connection for ear problems should also be construed 
as a claim for service connection for PTSD.  The Board, 
however, finds that the claim for service connection for 
"ear problems" cannot be construed as a claim for service 
connection for PTSD.  In filing his December 1985 claim, the 
veteran submitted service medical records showing treatment 
related to the ears.  He did not describe symptoms compatible 
with a diagnosis of PTSD.  Rather, the veteran addressed only 
his ear problems.  He did not submit any information 
pertaining specifically to his entitlement to service 
connection for PTSD.  The Board finds that the communication 
received from the veteran in December 1985 cannot be 
construed as a claim for service connection for PTSD because 
the correspondence received from the veteran cannot in any 
way be construed as a specific claim for benefits related to 
PTSD.  38 C.F.R. § 3.151, 3.155 (2007).  Additionally, 
because the evidence received from the veteran in December 
1985 did not specifically address symptoms of PTSD, the Board 
finds that the December 1985 evidence lessens the credibility 
and persuasive value of the statements submitted by the 
veteran in support of his claim of entitlement to an earlier 
effective date of service connection for PTSD.  Because at 
the time of submitting the December 1985 claim and throughout 
the adjudication of that claim the veteran did not allege 
entitlement to service connection for PTSD, the Board finds 
that the December 1985 claim cannot be construed as an 
earlier claim for entitlement to service connection for PTSD.

The first evidence VA received from the veteran regarding a 
specific claim of entitlement to service connection for PTSD 
was dated on April 6, 1992.  Thus, in this case, the only 
date that could serve as a basis for the award of service 
connection is the date of receipt of the veteran's formal 
claim for service connection on April 6, 1992.  There is no 
legal entitlement to an earlier effective date for PTSD.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for service connection for PTSD and that claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back

The veteran filed a claim to reopen his previously denied 
claim for service connection for a low back disability on 
July 31, 2000, more than one year after his separation from 
active service in July 1979.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  His original 
claim for service connection for a low back disability was 
denied in a November 1990 rating decision.  The veteran 
unsuccessfully attempted to reopen the claim in 1994.  This 
application to reopen the previously denied claim was denied 
in a March 1995 rating decision.  The veteran did not appeal 
this decision, and has not alleged CUE with respect to this 
rating.  The March 1995 decision is therefore final.  As the 
record reflects that the veteran was diagnosed with a low 
back disability as early as 1990, the later date in this 
instance is the date the most recent application to reopen 
was received.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for a low back disability was 
filed after the March 1995 denial and prior to the July 31, 
2000, application to reopen, the Board finds no evidence of 
there being such a claim.  The first evidence of an intention 
to reopen his previously denied claim after the March 1995 
denial was received in July 2000.

Subsequent to the March 1995 decision declining to reopen his 
previously denied claim for service connection, it was not 
until July 31, 2000, that the veteran submitted a statement 
again alleging entitlement to service connection for a low 
back disability.  Thus, in this case, the only date that 
could serve as a basis for the award of service connection is 
the date of receipt of the veteran's application to reopen 
his claim for service connection on July 31, 2000.  There is 
no legal entitlement to an earlier effective date for a low 
back disability.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for a low 
back disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




C.  Cervical Spine

The veteran filed a claim for service connection for a 
cervical spine disability on July 31, 2000, more than one 
year after his separation from active service in July 1979.  
Where a claim has been filed more than one year after the 
date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  The first diagnosis of a cervical spine 
disability of record is dated in April 1992.  Thus, the later 
date is the date the date the claim for service connection 
was received.  

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for a cervical 
spine disability was filed prior to July 31, 2000, the Board 
finds no evidence of there being such a claim.  The first 
evidence of an intention to file a specific claim for service 
connection for a cervical spine disability was received on 
July 31, 2000.

The veteran argues that his December 1985 claim for service 
connection for "ear problems" should be construed as an 
informal or formal claim, or written intent to file a claim 
for service connection for a cervical spine disability.  The 
veteran reasons that because he developed a cervical spine 
disability as a result of the same incident in which he 
sustained an injury of his left ear, the claim for service 
connection for ear problems should also be construed as a 
claim for service connection for a cervical spine disability.  
The Board, however, finds that the claim for service 
connection for "ear problems" cannot be construed as a 
claim for service connection for a cervical spine disability.  
In filing his December 1985 claim, the veteran submitted 
service medical records showing treatment related to the 
ears.  He did not describe symptoms compatible with a 
diagnosis of a cervical spine disability.  Rather, the 
veteran addressed only his ear problems.  He did not submit 
any information pertaining specifically to his entitlement to 
service connection for a cervical spine disability.  The 
Board finds that the communication received from the veteran 
in December 1985 cannot be construed as a claim for service 
connection for a cervical spine disability because the 
correspondence received from the veteran cannot in any way be 
construed as a specific claim for benefits related to a 
cervical spine disability.  38 C.F.R. §§ 3.151, 3.155 (2007).  
Additionally, because the evidence received from the veteran 
in December 1985 did not specifically address symptoms of a 
cervical spine disability, the Board finds that the December 
1985 evidence lessens the credibility and persuasive value of 
the statements submitted by the veteran in support of his 
claim of entitlement to an earlier effective date of service 
connection for a cervical spine disability.  Because at the 
time of submitting the December 1985 claim and throughout the 
adjudication of that claim the veteran did not allege 
entitlement to service connection for a cervical spine 
disability, the Board finds that the December 1985 claim 
cannot be construed as an earlier claim for entitlement to 
service connection for a cervical spine disability.

Alternatively, the veteran asserts that his August 1990 claim 
for service connection for a low back disability should be 
construed as a claim for service connection for a cervical 
spine disability.  However, for the reasons stated above, the 
Board finds that the August 1990 claim may not be construed 
as a claim for service connection for a cervical spine 
disability.  In filing his August 1990 claim, the veteran 
submitted service medical records showing treatment related 
to the lumbosacral spine.  He did not describe symptoms 
compatible with a diagnosis of a cervical spine disability.  
Rather, the veteran addressed only his low back problems.  He 
did not submit any information pertaining specifically to his 
entitlement to service connection for a cervical spine 
disability.  The Board finds that the communication received 
from the veteran in August 1990 cannot be construed as a 
claim for service connection for a cervical spine disability 
because the correspondence received from the veteran cannot 
in any way be construed as a specific claim for benefits 
related to a cervical spine disability.  38 C.F.R. § 3.151, 
3.155 (2007).  Additionally, because the evidence received 
from the veteran in August 1990 did not specifically address 
symptoms of a cervical spine disability, the Board finds that 
the August 1990 evidence further lessens the credibility and 
persuasive value of the statements submitted by the veteran 
in support of his claim of entitlement to an earlier 
effective date of service connection for a cervical spine 
disability.  Because at the time of submitting the August 
1990 claim and throughout the adjudication of that claim the 
veteran did not allege entitlement to service connection for 
a cervical spine disability, the Board finds that the August 
1990 claim cannot be construed as an earlier claim for 
entitlement to service connection for a cervical spine 
disability.


The first evidence VA received from the veteran regarding a 
specific claim of entitlement to service connection for a 
cervical spine disability was dated on July 31, 2000.  Thus, 
in this case, the only date that could serve as a basis for 
the award of service connection is the date of receipt of the 
veteran's formal claim for service connection on July 31, 
2000.  There is no legal entitlement to an earlier effective 
date for a cervical spine disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2007; a rating 
decision in November 2004; and a statement of the case in 
November 2004.  Those documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.












	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than April 6, 1992 for the grant of 
service connection for PTSD is denied.

An effective date earlier than July 31, 2000 for the grant of 
service connection for a low back disability is denied.

An effective date earlier than July 31, 2000 for the grant of 
service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


